                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                              UNITED STATES DISTRICT COURT                            November 13, 2020
                               SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
VS.                                              §   CIVIL ACTION NO. 1:20-CV-95
                                                 §
4.620 ACRES OF LAND, MORE OR LESS, et            §
al.,                                             §
                                                 §
       Defendants.                               §

                                     AMENDED ORDER

       This Amended Order supersedes and replaces the previous Order that the Court issued

today. (Doc. 20).

       The United States of America moved for an order requiring the Defendants and all

persons in possession or control of the property described in the Complaint in Condemnation

(Doc. 1) and Declaration of Taking (Doc. 2) to immediately surrender possession of the

condemned estate to the United States. (Motion, Doc. 10)

       The Court ordered the Defendants to file a Response in opposition to the Motion by no

later than November 4, 2020. (Order, Doc. 17) The Defendants did not file a Response. The

Court considers the failure to file a Response as an indication that the opposing party agrees to

the relief requested in the Motion. See S.D. TEX. L.R. 7.4 (“Failure to respond to a motion will be

taken as a representation of no opposition.”).

       As a result, it is:

       ORDERED that the Opposed Motion for Order of Immediate Possession (Doc. 10) is

GRANTED;

       ORDERED that all Defendants and all persons in possession or control of the property

described in the Complaint shall surrender possession of said property to the extent of the estate

being condemned to the Plaintiff immediately;

       ORDERED that the United States of America shall serve a notice of this Order on all


1/2
persons in possession or control of the said property without undue delay;

       ORDERED that this Order is without prejudice to the rights of Defendants to present

evidence on the amount of just compensation to be paid and to share in the ward; and

       ORDERED that this case will remain open for the issue of just compensation.

       It is also ORDERED that the United States of America’s Opposed Emergency Motion

for Expedited Hearing on Opposed Motion of the United States of America for Order for

Immediate Possession (Doc. 19) is DENIED as moot.

       SIGNED this 13th day of November, 2020.


                                                ________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




2/2
